DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to  amendment:

In the amendment filed 03/14/2022, the following has occurred: claims 1 and 6 have been amended. Claim 8  has been added. Claims 1-8 are pending and are presented for examination.

Response to Arguments
Applicant's arguments filed 03/14/2022 have been fully considered but they are not persuasive.
Applicant argues as follows:

In order to establish a prima facie case of obviousness under 35 U.S.C. § 103, the Examiner must provide a factual basis to support the legal conclusion of obviousness by showing that each and every element of the claim is described or suggested by the prior art or would have been obvious in view of the prior art. See In re Fine, 837 F.2d 1071, 1073-1074 (Fed. Cir. 1988): Ex Parte Wada and Murphy, Appeal 2007-3733 (BPAI 2008): See also, KSR Int'l v. Teleflex, Inc., 550 U.S. 398, 411 (2007) (claim deemed obvious to one of ordinary skill where all claim elements were disclosed in the cited prior art references). In addition, “[rjejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” KSR Int'l, 550 U.S. at 418 (quoting In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006)). Applicant respectfully requests that the rejection of claims 1-3 and 6-7 be withdrawn for at least the following reasons.

Claim 1 has been amended to recite “discards the movement information recorded when the moving body deviated from the predetermined route if the moving body stops at a predetermined position and a predetermined period of time has elapsed at the predetermined position.” Applicant asserts that the cited combination of Shibazaki and Yoshito fails to teach or suggest at least the above element of claim 1 as amended. Even if a user deviates from the predetermined route, the user can avoid an additional fee if the user stopped at the predetermined position and the predetermined period of time elapsed at the position. For example, due to this function, a user can be motivated to drop in at a specific store or event. Shibazaki and Yoshito are silent at least about the new claim element added to claim 1 as amended.
The above argument is not found to be persuasive. With regard to the argument that the office has failed to provide a proper prima facie case, the examiner respectfully disagrees. The office has established a prima facie case because the Examiner has presented references to show that at the time of the invention , the claimed invention as a whole would have been obvious to one of ordinary skill in the art to combine the elements and would have recognize the results of the combination as predictable. The claimed elements would have been known in the prior art, one skilled in the art could have combined the elements by known methods with no change in their respective functions and the combination yielded nothing more than the predictable results to one of ordinary skill in the art.
Applicant further argues newly amended limitations. Shibazaki discloses “ In Fig 7, the management server 310….Thereafter, the calculated excess fee information is output (step S705), and the series of processes is terminated”. Examiner interprets “the series of processes  is terminated” as equivalent to discarding the movement information recorded in the clam limitation.

Examiner’s Comments
Intended Use
Applicant is reminded that intended use language is not given patentable weight. MPEP 2114(ii) states: A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from prior art apparatus, if the prior art apparatus teaches all the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter, 1987)
Claim 1 “ if the moving body stops …”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The limitation “discards the movement information recorded when the moving body deviated from the predetermined route if the moving body stops at a predetermined position and a predetermined period of time has elapsed at the predetermined position” does not have support in the specification.
The specification in paragraph 41 is directed to out-of- condition time is discarded. The claim is directed to “discards the movement information recorded”. In re Katz Interactive Call Processing Patent Litigation, 97 USPQ2d 1737 (Fed.Cir. 2011) 
The limitation is interpreted as discarding time .
The dependent claims 2-7 are also rejected based on dependency on claim 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroaki Shibazaki (JP2013030194) and further in view of Ishibashi Yoshito (JP2011130560).

As regards claim 1 , Shibazaki discloses a moving body on which a user rides;[paragraph 1, moving body such as a vehicle]
a storage medium that can store identification information,[ item 101 and 102, storage 101] contract information that is associated with the identification information and includes a predetermined route, and movement information regarding the moving body; [unit 106, recommended route] and an information processing apparatus,
wherein the moving body includes a first reader/writer for acquiring information from the storage medium and records information onto the storage medium,[ recording unit (items 107 and 109)
starts recording the movement information regarding the moving body [Fig 7, step S704] upon the identification information being acquired by the first reader/writer at a first point in time at which a use of the moving body is started, records the movement information when the moving body deviates from the predetermined route, [Fig 1, item 108, recording unit 106, ROM 402, 405]
discards the movement information recorded when the moving body deviated from the predetermined route if the moving body stops at a predetermined position and a predetermined period of time has elapsed at the predetermined position,[ In Fig 7, the management server 310….Thereafter, the calculated excess fee information is output (step S705), and the series of processes is terminated]
writes the movement information onto the storage medium using the first reader/writer upon the identification information being acquired by the first reader/writer at a second point in time at which the use of the moving body is ended, and the information processing apparatus 
Includes a second reader/writer for acquiring information from the storage medium and records information onto the storage medium, and charges an additional fee to a user that is associated with the identification information, based on the movement information, upon acquiring the movement information from the storage medium. [The output 109 excess fee is imposed]
Shibazaki does not expressly disclose the information processing apparatus includes a second reader/writer for acquiring information from the storage medium and records information onto the storage medium,
Yoshito discloses the information processing apparatus includes a second reader/writer for acquiring information [ acquisition unit 606 ] from the storage medium and records information onto the storage medium,[the management device 60 reader writer 70 ... writes information]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Yoshito in the device of Shibazaki. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.
As regards claim 2, Shibazaki and Yoshito disclose the use management system according to claim 1, Shibazaki discloses wherein the movement information includes a period of time for which the moving body has deviated from the route. [Fig 6, step S603; the excess fee is typically related … the time and distance of departure.]
As regards claim 3, Shibazaki and Yoshito disclose the use management system according to claim 1, Shibazaki discloses wherein the movement information includes a distance by which the moving body has deviated from the predetermined route. [Fig 6 step S603.]
As regards claim 6, Shibazaki and Yoshito disclose the use management system according to claim 1, Shibazaki discloses wherein the  user is allowed to select the timing of paying the additional fee. [Fig 7, in addition… the user can stop…paying an excess fee.]
As regards claim 7, Shibazaki and Yoshito disclose the use management system according to claim 1, Shibazaki discloses wherein the storage medium is a magnetic commuter pass. an IC card commuter pass, or a user terminal belonging to a user. [Fig 3, navigation terminal ; Item 320]
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroaki Shibazaki (JP2013030194) and further in view of Ishibashi Yoshito (JP2011130560) and in further view of Furukawa Hiroshi (JP2012244785)
As regards claim 4, Shibazaki and Yoshito disclose the use management system according to claim 1, Shibazaki and Yoshito does not expressly disclose wherein the information processing apparatus is an automatic ticket gate.
Hiroshi discloses wherein the information processing apparatus is an automatic ticket gate. [Fig 7, ticket gate 14]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Hiroshi in the device of Shibazaki and Yoshito. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.
As regards claim 5, Shibazaki and Yoshito disclose the use management system according to claim 1, Shibazaki and Yoshito does not expressly disclose wherein the information processing apparatus is a server that is connected to an automatic ticket gate via communication. 
Hiroshi discloses wherein the information processing apparatus is a server that is connected to an automatic ticket gate via communication. [Fig 7; management service 16.]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Hiroshi in the device of Shibazaki and Yoshito. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroaki Shibazaki (JP2013030194) and further in view of Ishibashi Yoshito (JP2011130560) and in further view of Penilla et al  (Patent 9371007)

As regards claim 8, Shibazaki and Yoshito disclose the use management system according to claim 1, Shibazaki and Yoshito does not regards claim, wherein the storage medium includes alternative route information that indicates a route of an alternative transportation system for the predetermined route;
the information processing apparatus does not charge an additional fee to the user for the route of the alternative transport system indicated by the alternative route information.
Penilla discloses wherein the storage medium includes alternative route information that indicates a route of an alternative transportation system for the predetermined route;[0051]
the information processing apparatus does not charge an additional fee to the user for the route of the alternative transport system indicated by the alternative route information.[0186]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Penilla in the device of Shibazaki and Yoshito. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.

Conclusion
Additional prior art not used in this rejection includes Yanagisawa Takashi et al (US PGPub 20050086100). Yanagisawa Takashi recites provides for a device which detects positional information of a moving vehicle. That information is then used to determine whether the moving vehicle is preparing to enter an area where a charge is applied. If a charge is to be applied, the device notifies those inside and outside the moving vehicle of the processing state of the charge processing. The present invention provides for a multitude of notification means. In addition, the present invention provides for a device which is able to collect many 
different types of information while detecting position and charge information.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A ANDERSON whose telephone number is (571)270-3327. The examiner can normally be reached 9:30 AM- 6:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A ANDERSON/Examiner, Art Unit 3698                                                                                                                                                                                                        /BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698